Broyles, C. J.
This was a suit against an administrator, for damages on account of failure of the decedent to keep his promise to make a deed to the olamtiff to a certain tract of land, the consideration being “additional compensation for services rendered during last fifteen years *542and one dollar in hand paid.” The petition, properly construed (most strongly against the plaintiff), shows that no services were contemplated, but that all of the services had been rendered and fully paid for, and that the decedent’s statement to the plaintiff, that he was going to deed the land to her as additional compensation for her “services rendered during the last fifteen years,” was a mere voluntary promise, without any valid consideration to support it, and was therefore unenforceable. It follows that the court erred in overruling the general demurrer to the petition.
Decided December 9, 1919.
Action for damages; from Decatur superior court—Judge Harrell. July 19, 1919.
T. 8. Hawes, for plaintiff in error.
W. V. Custer, J. R. Wilson, contra.

Judgment reversed.


Luhe and, Bloodworth, JJ., concur.